

115 S3480 IS: Owyhee Wilderness Areas Boundary Modifications Act 
U.S. Senate
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3480IN THE SENATE OF THE UNITED STATESSeptember 24, 2018Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the boundaries of the Pole Creek Wilderness, the Owyhee River Wilderness, and the North
			 Fork Owyhee Wilderness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Owyhee Wilderness Areas Boundary Modifications Act .
		2.Owyhee Wilderness Areas boundary modifications
			(a)Boundary modifications
 (1)North Fork Owyhee WildernessThe boundary of the North Fork Owyhee Wilderness established by section 1503(a)(1)(D) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee and Pole Creek Wilderness Aerial and dated July 19, 2016; and
 (B)the Bureau of Land Management map entitled North Fork Owyhee River Wilderness Big Springs Camp Zoom Aerial and dated July 19, 2016. (2)Owyhee River WildernessThe boundary of the Owyhee River Wilderness established by section 1503(a)(1)(E) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee, Pole Creek, and Owyhee River Wilderness Aerial and dated July 19, 2016; (B)the Bureau of Land Management map entitled Owyhee River Wilderness Kincaid Reservoir Zoom Aerial and dated July 19, 2016; and
 (C)the Bureau of Land Management map entitled Owyhee River Wilderness Dickshooter Road Zoom Aerial and dated July 19, 2016. (3)Pole Creek WildernessThe boundary of the Pole Creek Wilderness established by section 1503(a)(1)(F) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee, Pole Creek, and Owyhee River Wilderness Aerial and dated July 19, 2016; and
 (B)the Bureau of Land Management map entitled Pole Creek Wilderness Pullout Zoom Aerial and dated July 19, 2016. (b)Maps (1)EffectThe maps referred to in subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct minor errors in the maps.
 (2)AvailabilityThe maps referred to in subsection (a) shall be available in the appropriate offices of the Bureau of Land Management.